department of the treasury internal_revenue_service washington d c number release date date cc pa cbs br2 gl-604422-00 uilc memorandum for associate area_counsel sbse area cc sb nas from kathryn a zuba chief branch collection bankruptcy summonses subject retention of refunds in chapter cases this is in response to the request for advice dated date from district_counsel kentucky-tennessee district issue whether the failure to pay a claimed refund for a prepetition tax period pending examination of the return for which the refund is claimed during a chapter case violates the automatic_stay b c sec_362 conclusion the service’s failure to pay a refund for a prepetition tax period which is under examination and for which the service has not yet determined there is an overpayment does not violate the automatic_stay background you have presented two hypothetical example sec_1 which we will summarize as follows example taxpayer filed a chapter case in date the service filed a priority claim for dollar_figure for and an unassessed priority claim for for dollar_figure after the petition is filed taxpayer submitted a claim_for_refund for dollar_figure for as part of his return the service does not issue the refund because of problems identified in the return and instead selects the return for examination a tc code is input on taxpayer’s account to prevent issuance of the refund pending the examination pursuant to normal procedures this examination may take more than a few months example taxpayer filed a chapter case in date the service filed a priority claim for dollar_figure for and an unassessed priority claim for for dollar_figure we will not separately address your third hypothetical since we do not believe it raises any issues which are not already raised by example sec_1 and gl-604422-00 - prior to the time the bankruptcy petition was filed taxpayer submitted a claim_for_refund for for dollar_figure which the service did not issue because it selected the return for examination shortly after the bankruptcy petition is filed the service completes the examination for and two weeks after the bankruptcy petition the service issues a thirty-day notice_of_deficiency for dollar_figure the service continues to retain the refund by use of the tc code you state that pursuant to the authority of 717_f2d_767 3d cir and 516_us_16 an indefinite retention of a refund may violate the automatic_stay you thus conclude that in example the service must expedite the examination since the retention of the claimed refund for the extended period that it normally takes to complete an examination may constitute a violation of the automatic_stay you request our assistance in establishing guidelines for how long examination should have to complete an audit before being required to release a claimed refund to ensure that the automatic_stay is not violated you conclude that in example after the notice_of_deficiency is issued the service is not violating the automatic_stay because it has completed the examination and has determined that no refund is due you ask however whether the automatic_stay is violated during the period from the filing of the bankruptcy petition to the date the thirty day notice is issued discussion we conclude that the service’s decision not to immediately honor a claim for a refund based on a return the service has selected for examination is not a violation of the automatic_stay thus the service does not violate the automatic_stay in both examples depending on the facts of the case the following provisions of the automatic_stay may arguably be implicated by the retention of a refund sec_362 prohibiting an act to obtain possession of property of the estate or to exercise control_over property of the estate sec_362 prohibiting any act to collect or recover a prepetition claim against the debtor and sec_362 the setoff of any prepetition debt owing to the debtor against any claim against the debtor as a preliminary matter we note that even after the service determines that there is an overpayment and that a refund is due to the taxpayer neither sec_362 nor a would be violated by the retention of such refund the supreme court in citizens bank held that a bank’s freeze of the debtor’s bank account did not violate sec_362 and because the bank did not exercise dominion over property belonging to the debtor the court explained that a bank account is only a promise to pay from the bank to the depositor and thus the bank’s temporary refusal to pay was not an exercise of control_over debtor’s property but merely a refusal to perform its promise 516_us_21 based on the analysis in citizens bank the retention of a tax_refund will arguably never violate either sec_362 or because the service gl-604422-00 - is not exercising control_over the taxpayer’s claim to a refund and is not taking any act to collect or recover a claim against the debtor rather the service is merely withholding payment of the taxpayer’s refund claim see in re 247_br_633 bankr w d va sec_362 not violated by failure to pay debt owed to the bankruptcy_estate but even if the retention of a refund owed to the debtor can be considered a violation of sec_362 or there cannot be a violation of those provisions until the service first determines that there is an overpayment the service is entitled to take all income deductions credits and other adjustments into account before determining the tax due for a particular taxable_period for the income_tax and if based on such computations the taxpayer has not made an overpayment_of_tax under sec_6402 the taxpayer is not entitled to a refund see 284_us_281 an overpayment must appear before refund is authorized while the service is performing the examination to determine whether there is an overpayment it is not taking an act to obtain possession of property of the estate or to control property of the estate under sec_362 and is not taking an act to collect or recover a prepetition debt under sec_362 because it is merely in the process of making a determination as to the correct_tax due to determine whether the taxpayer is in fact entitled to a refund under the internal_revenue_code additionally the service is not making a setoff or a retention of a refund amounting to a setoff under sec_362 under these circumstances because it is not seeking to set off a prepetition debt owed to the debtor against a claim against the debtor instead the service is computing the tax for one taxable_period to determine whether or not it owes a prepetition debt eg a refund or has a prepetition claim for that period see lewis v reynolds supra we finally note that once the service has completed the examination and determined that there is an overpayment for a prepetition taxable_period if the service were to indefinitely retain such overpayment to preserve its right to set off the overpayment against a tax_liability due for another tax period such as the earlier tax years in both examples then such retention could possibly violate sec_362 pursuant to citizens bank in addition there is case authority for the proposition that the service cannot exercise setoff rights to collect a prepetition tax debt which is provided for in full gl-604422-00 - in a confirmed chapter plan that is not in default norton supra 764_f2d_1004 4th cir due to litigation hazards presented by this case authority our position is that after confirmation of a chapter plan if the service does not wish to release a refund to preserve its setoff rights with respect to a tax_liability provided for in the plan the service should either promptly file for relief from the stay or if the plan is in default and taxpayer will not cure the default seek dismissal of the case ccdm irm thus in example if the service ultimately determines that a refund is due it should not retain the refund to preserve its setoff rights with respect to the earlier tax_year after confirmation of the plan assuming that the plan provides in full for the earlier tax_liability and is not in default without seeking relief from the stay please contact this office at if you have any questions or comments
